486 F.2d 1043
Jose VASQUEZ, Individually, etc., et al., etc., Plaintiffs-Appellants,v.Raymond W. VOWELL, etc., et al., Defendants-Appellees.
No. 73-1201.
United States Court of Appeals,Fifth Circuit.
Nov. 1, 1973.

Stanley Dalton Wright, Melvin N. Eichelbaum, Miles H. Appleberry, San Antonio, Tex., for plaintiffs-appellants.
John L. Hill, Atty. Gen. of Tex., Pat Bailey, Asst. Atty. Gen., Robert W. Gauss, Austin, Tex., for defendants-appellees.
Before GOLDBERG, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
The central question on this appeal (Does a State law which requires that welfare payments to disabled or mentally incompetent minors be made to a court appointed guardian in the absence of legal emancipation of the minor contravene the Social Security Act and the Supremacy Clause of the United States Constitution?) has been rendered moot by the enactment of Texas Statute, Vernon's Ann.Civ.St. Art. 5923b (Supp. 1973), which established eighteen years of age as the legal age in Texas.  The federal program involved, Aid to the Permanent and Totally Disabled, 42 U.S.C.A. Sec. 1351 et seq., is only available to "needy individuals eighteen years of age and older who are permanently and totally disabled."  The question presented this Court concerning Texas' practices in relation to minor recipients under the Act is rendered moot since Texas no longer has any minor recipients.  Accordingly the appeal is


2
Dismissed.